            Case 1:20-cv-01361-AMD-SJB Document 6 Filed 05/11/20 Page 1 of 3 PageID #: 52




                                                   UNITED STATES JUDICIAL PANEL
                                                                on
                                                    MULTIDISTRICT LITIGATION



                IN RE: ROUNDUP PRODUCTS LIABILITY
                LITIGATION                                                                               MDL No. 2741



                                                      (SEE ATTACHED SCHEDULE)



                                               CONDITIONAL TRANSFER ORDER (CTO −207)



                On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
                the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
                28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,721 additional
                action(s) have been transferred to the Northern District of California. With the consent of that court,
                all such actions have been assigned to the Honorable Vince Chhabria.

                It appears that the action(s) on this conditional transfer order involve questions of fact that are
                common to the actions previously transferred to the Northern District of California and assigned to
                Judge Chhabria.

                Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
                Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
                Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
                consent of that court, assigned to the Honorable Vince Chhabria.

                This order does not become effective until it is filed in the Office of the Clerk of the United States
                District Court for the Northern District of California. The transmittal of this order to said Clerk shall
                be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
                Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:


      I hereby certify that the annexed       May 06, 2020
    instrument is a true and correct copy
      of the original on file in my office.                            John W. Nichols
ATTEST:
                                                                       Clerk of the Panel
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:     May 8, 2020
Case 1:20-cv-01361-AMD-SJB Document 6 Filed 05/11/20 Page 2 of 3 PageID #: 53




  IN RE: ROUNDUP PRODUCTS LIABILITY
  LITIGATION                                                             MDL No. 2741



                     SCHEDULE CTO−207 − TAG−ALONG ACTIONS



    DIST      DIV.      C.A.NO.     CASE CAPTION


  IDAHO

     ID        1       20−00134     Estate of Rose Kilborn v. Monsanto Company

  LOUISIANA MIDDLE

    LAM        3       20−00243     Green v. Monsanto Company

  MINNESOTA

     MN        0       20−00987     Pohl v. Monsanto Company
     MN        0       20−00988     Stratton v. Monsanto Company
     MN        0       20−01000     Quade v. Monsanto Company
     MN        0       20−01001     Lex v. Monsanto Company

  NEBRASKA

     NE        8       20−00156     Jecha v. Monsanto Company
     NE        8       20−00157     Parker et al v. Monsanto Company
     NE        8       20−00158     Love v. Monsanto Company

  NEW HAMPSHIRE

     NH        1       20−00491     Moore v. Monsanto Company

  NEW YORK EASTERN

    NYE        1       20−00377     Porteus v. Monsanto Company
    NYE        1       20−00823     Simmons v. Monsanto Company
    NYE        1       20−01361     Catania v. Monsanto Company

  NEW YORK NORTHERN

    NYN        1       20−00295     Balabala v. Monsanto Company

  NEW YORK SOUTHERN
Case 1:20-cv-01361-AMD-SJB Document 6 Filed 05/11/20 Page 3 of 3 PageID #: 54

      NYS 1 20−02316 Burgida et al v. Monsanto Company
